DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 1 is canceled.
Claims 2-15 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 12/23/2021 (Supplemental Amendment).
Information Disclosure Statement
The information disclosure statement(s) submitted: 01/22/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 10/30/2020 as modified by the Supplemental Amendment filed on 12/23/2021. 
Terminal Disclaimer
The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,825,055 has been reviewed and has been placed in the file.
Double Patenting
Per Applicants’ amendments/arguments and filed Terminal Disclaimer (TD), the rejection(s) is/are withdrawn. 


Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Pre-Brief Conference Request (dated 11/30/2021, pgs. 2-5), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Core Wireless, etc…). 


No Prior-art Rejection
Claims 2-15 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al. 2002/0128057 [0081] In some embodiments the associated person may be provided with the benefit before the player satisfies the obligation. In such an embodiment the associated person may be informed of a penalty, if any, that may be imposed on the player and/or the associated person if the player subsequently fails to satisfy the obligation. For example, the associated person may be required to return the benefit or provide a value equivalent to the benefit if the player does not satisfy the obligation. In embodiments where the associated person is not provided the benefit until the player satisfies the obligation the associated person may be informed of the progress of the player towards satisfying the obligation. For example, assuming the obligation comprises playing at a gaming device for an hour, the associated person may be updated every fifteen minutes as to the player's progress towards satisfying the obligation (e.g. via e-mail messages transmitted to the player). In one embodiment the player and the associated person may be placed in contact while the player is attempting to satisfy the obligation (e.g. via a telephone or video connection) such that the associated person may encourage the player to satisfy the obligation. In another example, assuming the obligation comprises a commitment to visit a retailer or test a product before a predefined date, the associated person may be informed of the player's failure to satisfy the commitment as the predefined date approaches. In one embodiment the player may be provided with a message that the associated person will be informed of the player's failure to satisfy the obligation unless the player does satisfy the obligation. Such a message may be provided to the player (i) on or before the predefined date (e.g., to encourage the player to fulfill the obligation before the predefined date); and/or (ii) on or after the predefined date (e.g., to give the player one more chance to satisfy the obligation even though the predefined date has passed). A player may be motivated to satisfy an obligation upon receiving such a message to avoid having the associated person learn of the player's failure.
Dingler et al. 2010/0112990 [Abstract – location of mobile device] A location based service configured to route local advertising for streamed media and media blocking based on a location of the recipient. The method include detecting a location of a mobile user and routing streaming media of a local affiliate to a mobile device of the mobile user based on the detected location of the mobile user. 
Friesen et al. 2003/0050806 [0146 – gaming device] Moreover, the casino server 200 may employ the displays 308 of the gaming device 300 to communicate messages to particular ones of the players operating the gaming device 300. One such message could be, "Mr. Smith, your room number 336 is now ready." Other messages may communicate offers made by the hotel to the players. For example, the casino server 200 could offer compensation (such as gaming credit to be employed on the gaming device 300) to a player to switch rooms (e.g., from a non-smoking to a smoking room, in the event that there is a shortage of non-smoking rooms). The player's response to the offer may be provided via the player input device 310 (FIG. 3) of the gaming device 300. [0147 – gaming machine] The player may be offered a benefit, such as a certain amount of gaming credit for use at gaming machine 104, in exchange for using the gaming machine 104 for check-in or check-out. Such an offer may lead a player to use a gaming machine 104 for check-out instead of using in-room check-out. Consequently the player may engage in a visit to a gaming machine and in gaming activity at the gaming machine which would not otherwise have occurred. 
Kanisawa et al. 2005/0107158 [0022 – game screen] Moreover, in an advertising method of the present invention, in an advertising method employing a game playback device to provide a game screen on a display section of a user terminal, the method involves controlling the game playback device to employ an advertising image being an image for advertising a product or a service, as a character image used in the game screen. 
Keating et al. 2006/0015496 [0114 – similarity metrics] To summarize a visual recording, typically it is desired to include only a few scenes of a particular type in the summary. To achieve this, sections of a video can be grouped or clustered in a manner similar to that described above with respect to implementation of the invention for photo grouping. Then, from each group, only a few (e.g., one or two) sections of the visual recording are selected, the assumption being that it is only necessary to include a small number of similar sections of the visual recording in order to convey the nature of the content of those similar sections, i.e. to provide a good summary of the visual recording. For specific applications, such as summarization of a sporting event, repetitive structure can be used to identify important parts of the game that are desirable to include in the visual recording summary. For instance, a standard camera angle and field of view are used whenever a pitch is thrown in baseball. Through computation of image similarity, a score can be computed for a scene that indicates how similar the scene is to a particular image (or type of image) that is not part of the visual recording, e.g., how similar a scene is to a "pitch is being thrown" image. (For convenience, such an image is sometimes referred to herein as a "master image.") The invention could be implemented so that all such scenes are required to be in the summary. In addition, it may be desired that the summarization method remove all scenes that contain close-ups of faces, since these often are irrelevant to the outcome of the game. This type of scene can also be recognized using an image similarity method according to the invention (e.g., by comparing to a "face image") and the corresponding scenes deleted from the summary. A scene (or other group of visual images) can be compared to an image by identifying an image representation of the scene (using any of the ways described above with respect to using image similarity in annotating groups of visual images) and comparing that to the image. Or, one or more visual images selected from the scene (or other group of visual images) can be compared to the image and the similarity of the scene to the image based on those comparisons (e.g., the average similarity of the selected visual image(s) can be computed). 
Wolosewicz et al. 2007/0174624 [0043 – ad space placement] In some implementations, content timing information and/or position information is provided to the gateway server 120 by the host device 102. The timing information enables the server 120 to present ads to the user of the host device 102 at the right moment as an icon, link or other user interface element, which can be activated by a user to display the ad. The server 120 can assign different ads to different parts of the content as agreed to by the advertisers 116 and content providers 118. The coordinates for ad space within a display screen can be provided by the content providers 118 and adjusted by the gateway 104 based on host device information. For example, the content providers 118 could provide information about ad space available with the content 126, such as the sequence of video frames that include the available ad space, where the ad space is located in the frames (e.g., video frame coordinates), the types of ads allowed in the ad space, whether the ads can be static, dynamic or interactive, the length of the video sequence for which the ad space will be presented, etc. Using information about the display screen 113 of the host device 102 (e.g., size, resolution, color palette), the gateway 104 can format the ads for display on the host device 102. Such information could be stored in a database at the gateway 104, and accessed using a host device identifier. Content owners may wish to leave blank certain sections of a video (e.g., a billboard appearing in a film) which can then be overwritten by an ad. This is already practiced in television by the use of a technique known as "blue screening."



Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682